Pee Curiam.
This cause was tried and the judgment herein was entered in January 1953, prior to the convening of the 1953 Spring Term *679of tbis Court. It was tbe duty of tbe appellant to docket its appeal in tbis Court at that term, twenty-one days prior to tbe call of tbe docket of tbe Fourteenth Judicial District, to wbieb tbis case belongs. It was actually docketed 4 April 1953, only ten days before the call of the Fourteenth District cases, and was marked “Fall Term.” No brief was filed at that term, and no continuance was granted. A brief was filed 5 October 1953, but tbis came too late.
If tbe appellant was unable to perfect its appeal at tbe Spring Term, application for a writ of certiorari was available to protect its right of appeal. We are therefore compelled to dismiss tbe appeal on authority of In re Suggs, ante, p. 413; In re De Febio, 237 N.C. 269, 74 S.E. 2d 531; and other eases to like effect.
Appeal dismissed.